In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated November 16, 1970, which denied the application without a hearing. Order reversed, on the law, and application granted to the extent that a hearing is directed to be held at the Criminal Term upon the issues as to whether defendant was advised of his right to appeal from the subject judgment of conviction rendered March 1, 1963 and, if so, as to whether he would have appealed therefrom (see People *560v. Coleman, 30 N Y 2d 582). Hopkins, Acting P. J., Martuscello, Gulotta, Brennan and Benjamin, JJ., concur.